            Case 2:20-cv-01559-JCM-DJA Document 21
                                                20 Filed 04/15/21
                                                         04/14/21 Page 1 of 4



 1   LEW BRANDON, JR., ESQ.
     Nevada Bar No.: 5880
 2
     JEFFREY ORR, ESQ.
 3   Nevada Bar No.: 7854
     REBECCA A. SMITH, ESQ.
 4   Nevada Bar No.: 14955
     BRANDON | SMERBER LAW FIRM
 5
     139 East Warm Springs
 6   Las Vegas, Nevada 89119
     (702) 380-0007
 7   (702) 380-2964 – facsimile
 8   l.brandon@bsnv.law
     j.orr@bsnv.law
 9   r.smith@bsnv.law
     Attorneys for Defendant,
10   99 CENTS ONLY STORES LLC
11
                                          UNITED STATES DISTRICT COURT
12                                             DISTRICT OF NEVADA

13   LASHAWNNA MITCHELL individually,
                                                      CASE NO.: 2:20-cv-01559-JCM-DJA
14
            Plaintiff,
15                                                            STIPULATION FOR
     v.                                                      EXTENSION OF TIME
16                                                           (SECOND REQUEST)
     99 CENTS STORE ONLY, LLC, DOES 1-20
17
     and ROE BUSINESS ENTITIES 1-20,
18   inclusive,
19          Defendants.
20
            Plaintiff, LASHAWNNA MITCHELL, and Defendant, 99 CENTS STORE ONLY, LLC, by and
21
     through their undersigned counsel, submit to the Court the following Stipulation and Order for
22
23   Extension/Modification of the Discovery Plan and Scheduling Order (Document #8) pursuant to LR 26-3.

24   I.     Local Rule 6-1
25
            Under LR IA 6-1(a) every motion to extend time must inform the court of any previous extensions
26
     granted and state the reason for the extension requested.
27
                    A.     The Requirement of Local Rule 26-3 Is Satisfied
28
            This is the second request for extension filed by the parties. Due to scheduling issues, the parties

     have agreed to allow additional time for discovery to conduct an Independent Medical Examination of
                                                          -1-
            Case 2:20-cv-01559-JCM-DJA Document 21
                                                20 Filed 04/15/21
                                                         04/14/21 Page 2 of 4



 1   Plaintiff, as well as provide expert disclosures. Local Rule 26-3 requires that extensions must be received
 2
     by the court within 21 days of any deadline. The current initial expert deadline is May 5, 2021. Therefore,
 3
     the parties are requesting this extension more than 21 days prior to the expiration of the deadline.
 4
     II.    Local Rule 26-3(a)
 5
 6          Under LR 26-3(a) a statement specifying the Discovery completed:
 7          Both Plaintiff and Defendant have exchanged their initial documents and witness disclosures.
 8
     Defendant served their initial disclosures on September 18, 2020. Plaintiff served her initial disclosures on
 9
     September 15, 2020.
10
11          Defendant served discovery requests upon Plaintiff on September 18, 2020 in the form of Request

12   for Admissions, Request for Production of Documents, and Interrogatories.             Plaintiff’s responses to
13   Defendant’s written discovery were received on October 19, 2020. The deposition of Plaintiff was taken on
14
     January 13, 2021.
15
            Plaintiff’s served Defendant discovery requests in the form of Interrogatories and Request for
16
17   Production of Documents on September 15, 2020. Plaintiff received Defendant’s response to Request for

18   Production of Documents on October 15, 2020. Plaintiff took the deposition of Defendant’s FRCP 30(b)(6)
19
     witness, Robert Holmes on January 27, 2021.
20
     III.   Local Rule 26-3(b)
21
22          Under LR 26-3(b) a specific description of the Discovery that remains to be completed:

23          The remaining Discovery to be completed includes Plaintiff to undergo an Independent Medical
24   Examination, initial and rebuttal expert disclosures, initial and rebuttal experts’ depositions, employees,
25
     depositions of percipient witnesses, and depositions of Plaintiff’s treating providers. The parties may also
26
     agree to complete further discovery derived from the discovery listed above.
27
28   ///

     ///


                                                           -2-
             Case 2:20-cv-01559-JCM-DJA Document 21
                                                 20 Filed 04/15/21
                                                          04/14/21 Page 3 of 4



 1   IV.     Local Rule 26-3(c)
 2
             Under LR 26-3(c) the reasons why Discovery remaining was not completed within the time limits
 3
     set by the Discovery Plan:
 4
              Due to the availability of Plaintiff versus Defendant’s medical expert, the Independent Medical
 5
 6   Examination is scheduled for May 13, 2021 which is passed the current initial expert deadline of May, 5,
 7   2021.
 8
     V.      Local Rule 26-3(d)
 9
                   The parties agree and jointly request an extension of 60 days for the discovery deadlines;
10
11   Under LR 26-3(d) a proposed schedule for completing all remains Discovery:

12              (i) Discovery cutoff dates: Extend the current Discovery cutoff date from July 2, 2021 to a
13                    Discovery cutoff date of August 31, 2021;
14
                (ii) Expert witness disclosures from May 5, 2021 to a new date of July 2, 2021;
15
                (iii) Rebuttal expert witness disclosures from June 4, 2021 to August 1, 2021;
16
17              (iv) Submittal of Dispositive Motions from August 3, 2021 to October 1, 2021; and

18              (v) Submittal of the Joint Pre-Trial Order (if no Dispositive Motions are filed) to be extended
19
                   from September 2, 2021 to December 31, 2021.
20
     ///
21
22   ///

23   ///
24   ///
25
     ///
26
     ///
27
28   ///

     ///


                                                         -3-
           Case 2:20-cv-01559-JCM-DJA Document 21
                                               20 Filed 04/15/21
                                                        04/14/21 Page 4 of 4



 1   Therefore, good cause existing, counsel jointly request that this Honorable Court allow the above proposed
 2
     extended Discovery dates.
 3
 4   DATED this 14th day of April, 2021.                        DATED this 14th day of April, 2021.
 5
 6   RICHARD HARRIS LAW FIRM                                    BRANDON SMERBER LAW FIRM
 7   By: /s/ Christian Smith, Esq.       ____                          By:/s/ Lew Brandon Jr., Esq.
 8   Christian Smith, Esq.                                             Lew Brandon, Jr., Esq.
         Nevada Bar No. 8266                                           Nevada Bar No. 5880
 9       Richard Harris, Esq.                                          Jeffrey Orr, Esq.
         Nevada Bar No. 505                                            Nevada Bar No. 7854
10       801 South Fourth Street                                       Rebecca A. Smith, Esq.
11       Las Vegas, NV 89101                                           Nevada Bar No. 14955
         Attorneys for Plaintiff,                                      139 East Warm Springs Road
12      Lashawnna Mitchell                                             Las Vegas, NV 89119
                                                                       Attorneys for Defendant,
13                                                                     99 Cents Only Stores, LLC
14
15
16
                                                     ORDER
17
18          IT IS SO ORDERED
19
                       15th day of April, 2021.
            Dated this ____
20
21
22
                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28




                                                        -4-
